Citation Nr: 1628864	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral foot disorder (previously bilateral foot pain).

2.  Entitlement to service connection for a bilateral hand disability claimed as bilateral carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for right inguinal hernia.

5.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the left shoulder.

6.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease with removal of semilunar cartilage.  

7.  Entitlement to an increased rating in excess of 20 percent for osteoarthritis of the left knee and lumbosacral spine from March 18, 2009 to September 28, 2015.

8.  Entitlement to an increased rating in excess of 20 percent for intervertebral disc syndrome and degenerative arthritis of the lumbar spine from September 28, 2015.

9.  Entitlement to an increased rating in excess of 10 percent for left knee arthritis from September 28, 2015.  

10.  Entitlement to an increased rating in excess of 30 percent for the forehead scar.

11.  Entitlement to an increased rating in excess of 10 percent for the painful forehead scar.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 18, 2009 to August 13, 2012.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to June 1996.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.

On the August 2012 VA Form 9, the Veteran requested a Board hearing; however, in September 2014, the Veteran withdrew the hearing request and asked to have the appeals reviewed based on the evidence of record.  38 C.F.R. § 20.704(e) (2016).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, may be part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal for the period from August 13, 2012 because the RO already granted a TDIU effective from August 13, 2012.  See November 2015 rating decision.  The issue of entitlement to a TDIU from March 18, 2009 to August 13, 2012 is part of the increased rating appeal because the Veteran alleged, in the March 2009 claim, that the symptoms and functional impairment due to the claimed disabilities caused him to leave his place of employment.  Thus, the TDIU the issue has been included on the second page of this decision.  

The issues of entitlement to: (1) an increased rating in excess of 20 percent for osteoarthritis of the left knee and lumbosacral spine from March 18, 2009 to September 28, 2015; (2) an increased rating in excess of 20 percent for intervertebral disc syndrome and degenerative arthritis of the lumbar spine from September 28, 2015; (3) an increased rating in excess of 10 percent for left knee arthritis from September 28, 2015; and (4) a TDIU from March 18, 2009 to August 13, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 1996, the RO denied service connection for foot pain on the basis that the claim was not well grounded because the evidence showed only the Veteran's reported history of foot pain relieved with running with no currently foot disability demonstrated.  

2.  Evidence received since the July 1996 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to the previously unestablished fact of a current bilateral foot disability, which is necessary to substantiate the claim.

3.  Chronic symptoms of bilateral hand pain and stiffness (i.e., decreased dexterity) were manifested during service.

4.  The Veteran currently has a disability, variously diagnosed as bilateral CTS and bilateral ulnar neuropathy, which is manifested by the same symptoms of bilateral hand pain and decreased dexterity that were manifested during service.

5.  No eye injury or disease was sustained during service, and no eye disability symptoms were manifested during service.
 
6.  The Veteran does not have an eye disability, but has refractive error.

7.  There was no abdominal or groin injury or disease or an inguinal hernia manifested during service.

8.  The current right inguinal hernia was manifested many years after service and is not causally or etiologically related to service.

9.  For the entire rating period from March 18, 2009, forward, the left shoulder disability was manifested by painful left shoulder arthritis with forward flexion limited by no more than 155 degrees and abduction limited by no more than 135 degrees (i.e., to a noncompensable degree), and no ankylosis, no impairment of the clavicle or scapula, and no impairment of the humerus with recurrent dislocation or malunion.

10.  For the entire rating period from March 18, 2009, the right knee disability was manifested by a history of removal of semilunar cartilage and painful right knee arthritis with flexion limited by no more than 100 degrees, and right knee extension was at 0 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

11.  For the entire rating period from March 18, 2009, the forehead scar measured approximately 11 centimeters by 4 centimeters and covered approximately 44 square centimeters, was manifested by visible or palpable tissue loss and gross distortion of the forehead, and demonstrated the following four characteristics of disfigurement: (1) a width of at least one-quarter inch (0.6 centimeters), (2) surface contour of the scar elevated or depressed on palpation, (3) mildly adherent scar, and (4) hyperpigmented skin covering an area exceeding six square inches (or 39 square centimeters).  

12.  For the entire rating period from March 18, 2009, the left forehead scar was painful and unstable.   


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection for bilateral foot pain became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral ulnar neuropathy, to include bilateral CTS, are met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a bilateral eye disorder are not met. 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


5.  The criteria for service connection for right inguinal hernia are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for an increased disability rating in excess of 10 percent for left shoulder traumatic arthritis have not been met or approximated for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5202 (2016).

7.  The criteria for an increased rating in excess of 10 percent for right knee degenerative joint disease with removal of semilunar cartilage have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, 
DC 5003-5259 (2016).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased 50 percent rating, and no higher, for disfigurement due to the forehead scar are met for the entire rating period from March 18, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7800 (2016).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased 20 percent rating, and no higher, for the painful and unstable forehead scar are met for the entire rating period from March 18, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, DC 7804 (2016).

  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the August 2009, March 2010, and May 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected and increased compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date.  The August 2009 notice letter satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and available post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in May 2010, April 2013, and September 2015.  In September 2010, a supplemental VA medical opinion was provided regarding the forehead scar disability.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals adjudicated herein.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination for the appeals adjudicated herein.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Analysis for a Bilateral Foot Disorder

In July 1996, the RO denied service connection for foot pain on the basis that the claim was not well grounded because the evidence showed no diagnosed foot disability despite the Veteran's reported history of foot pain relieved with running.  In August 1996, the Veteran was notified of the RO's decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the July 1996 rating decision within one year of that notice, and no additional evidence pertinent to the claim was received within one year of that notice, the July 1996 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

After reviewing the evidence received since the July 1996 rating decision, the Board finds that it does not qualify as new and material evidence, and, therefore, is not sufficient to reopen service connection for a bilateral foot disorder.  At the time of the July 1996 rating decision, the collective evidence showed the Veteran's reports of bilateral foot pain but no competent lay or medical diagnosis of a current foot disability.  The evidence added to the record since the July 1996 rating decision only shows that the Veteran has continued to report bilateral foot pain at various times during the course of VA treatment, and to assert that he has a bilateral foot disability related to service.  Similar assertions of bilateral foot pain and a bilateral foot disability related to service were considered by the RO when the July 1996 rating decision was issued.  Because there has been no competent lay or medical diagnosis of a current foot disability added to the record since the July 1996 rating decision, no new and material evidence has been received.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

Thus, the evidence received since the July 1996 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to the previously unestablished fact of a current foot disability.  For these reasons, the Board finds that the evidence received since the July 1996 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral foot disorder; therefore, the claim for service connection for a bilateral foot disorder cannot be reopened.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently variously diagnosed with ulnar neuropathy or bilateral CTS, hyperopia, astigmatism, presbyopia, and a right inguinal hernia.  Ulnar neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Right inguinal hernia is not one of the "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d 1331.  Hyperopia, astigmatism, and presbyopia (i.e., refractive error) are not disabilities for which service connection may be granted (i.e., no current disability).  38 C.F.R. § 3.303(c). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as ulnar neuropathy or CTS as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for a Bilateral Hand Disability Claimed as CTS

The Veteran contends that the current disability manifested by pain, tingling, and numbness in the fingers is related to service.  The Veteran has reported that symptoms of intermittent bilateral hand pain and stiffness occurred during service, so were chronic in service.

After a review of all the evidence, the Board finds that the evidence shows that the Veteran has a current bilateral hand disability which was variously diagnosed as bilateral carpal tunnel syndrome or ulnar neuropathy.  See May 2010 VA examination report (diagnosing bilateral CTS); August 2014 VA consultation note (noting that nerve conduction studies showed no electrophysiological evidence of a bilateral CTS and noting ulnar neuropathy at the left elbow manifested by weakness in the left hand muscles and early atrophy of the left first dorsal interossei (DI) muscle); August 2014 nerve conduction studies (showing mild right tardy ulnar palsy, borderline left ulnar palsy at the elbows bilaterally, and a borderline left carpal tunnel syndrome); October 2014 VA occupational therapy note (noting diagnosis of ulnar neuropathy with reported symptoms of pain, tingling, and numbness in the right hand).  

The Board next finds that the evidence is in equipoise on the question of whether chronic symptoms of bilateral ulnar neuropathy were manifested during service.  In March 1996 (approximately three months before service retirement), the Veteran reported symptoms of intermittent bilateral hand pain and stiffness that occurred any time of day without swelling.  The service medical examiner diagnosed arthralgias in the hand.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there were chronic symptoms of bilateral ulnar neuropathy, to include bilateral CTS, manifested by bilateral hand pain and decreased dexterity (i.e., stiffness) during service.

The evidence is also in equipoise on the question of whether the same symptoms of bilateral hand pain and stiffness manifested during service were subsequently manifested to warrant presumptive service connection for bilateral ulnar neuropathy, to include bilateral CTS, under 38 C.F.R. § 3.303(b).  At an August 2014 neurology consultation and an October 2014 VA occupational therapy consultation, the evidence showed weakness in the intrinsic left hand muscles and early atrophy of the left first DI muscle (i.e., decreased dexterity), and right hand numbness and tingling in the fourth and fifth right fingers.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the in-service "chronic symptoms" with subsequent manifestation of the same symptoms of sensory disturbance in both hands after service criteria for presumptive service connection for bilateral ulnar neuropathy, to include bilateral CTS, have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  

As the Board is granting service connection for chronic symptoms of bilateral ulnar neuropathy, to include bilateral CTS, manifested by bilateral hand pain and stiffness (i.e., decreased dexterity) during service and subsequent manifestations of the same symptoms of bilateral hand pain and stiffness, other potential theories for entitlement to service connection are rendered moot, and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

Service Connection Analysis for Bilateral Eye Disorder

The Veteran seeks service connection for a bilateral eye disorder.  See February 2014 VA eye optometry note (with clinical impressions of hyperopia, astigmatism, presbyopia, and mild TBI).  He has advanced no specific argument as to why he believes that he is entitled to service-connected compensation benefits.   

The Veteran is diagnosed with hyperopia, astigmatism, and presbyopia.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The weight of the evidence demonstrates that the Veteran does not currently have an eye "disability" for VA disability compensation purposes.  The evidence shows no diagnosed eye disorder other than refractive error; therefore, the weight of the evidence demonstrates that the Veteran has a congenital defect of the eyes.  The Veteran does not allege, and the evidence does not show any superimposed eye injury or disease during service.  The evidence shows no eye injury, disease, or symptoms during service, and the eyes were within normal limits at the March 1996 pre-service retirement VA examination.  See also service medical examinations performed in November 1974, September 1981, July 1988, and February 1993 (demonstrating normal eyes with 20/20 visual acuity bilaterally); February 1993 service report of medical history (noting that the Veteran checked "No" when asked if he then had or had ever had eye trouble).  Refractor error of the eyes was not subjected to a superimposed disease or injury during service which created additional disability and, therefore, is not subject to service connection.  38 C.F.R. 
§ 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).

The Board notes that, in the February 2014 VA eye optometry note, the treating VA optometrist included mild traumatic brain injury among the noted impressions, which suggests a belief that the Veteran's vision problems were partly attributable to an in-service head injury; however, the medical diagnosis is based on the inaccurate factual premise of injury to the occiput (i.e., the posterior part of the head) rather than the actual in-service head injury to the forehead.  See, e.g., February 1993 service report of medical history (reporting a 1978 head injury when he hit the forehead on a windshield during a motor vehicular accident).  The optometrist also provided no rationale for the medical opinion suggesting that the Veteran's vision problems were, in part, due to an in-service head injury (i.e., TBI), as opposed to fully attributable to refractive error.  The diagnosis of mild TBI was not based on a thorough and comprehensive examination.  For these reasons, the medical diagnosis of a mild TBI is of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  In this case, the Board finds that the weight of the evidence demonstrates no current eye disability which may be entitled to service connection.  For this reason, the Board finds that the preponderance of the evidence of record is against the claim, and service connection for an eye disorder must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Right Inguinal Hernia

The Veteran seeks service connection for the current right inguinal hernia.  He has advanced no specific argument as to why he believes that he is entitled to service-connected compensation benefits.   

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of an abdominal or groin injury or disease during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for an abdominal or groin injury or disease.  At the service medical examinations performed in November 1974, September 1981, July 1988, and February 1993, the abdomen and viscera were clinically evaluated as normal.  On the February 1993 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had a rupture or hernia.  At the March 1996 VA examination performed three months before service retirement, the Veteran made no complaint or report indicative of a hernia, and the VA examiner wrote that no hernia was demonstrated on examination.  

The service treatment records are complete and show that the Veteran had the opportunity to report a hernia at various times during service, including at the March 1996 VA examination when he reported several other medical complaints such as a left shoulder dislocation, hand pain, low back pain, and knee pain (i.e, approximately three months before service separation), but made no mention of any complaint indicative of a hernia.  Also, on the February 1993 service report of medical history, the Veteran was specifically asked if he then had or had ever had a rupture or hernia, and he provided a negative response.  Also, the abdomen and viscera were evaluated as part of the November 1974, September 1981, July 1988, and February 1993 (service separation) examinations and were determined to be normal at those times.  At the March 1996 pre-service retirement VA examination, the VA examiner specifically noted that no hernia was demonstrated on examination.  For these reasons, the Board finds that an abdominal or groin injury or disease or a right inguinal hernia is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the lay and medical evidence, which is likely to reflect accurately the Veteran's physical condition because it was generated contemporaneous to service and is absent of any complaint of, diagnosis of, or treatment for an abdominal or groin injury or disease, and an inguinal hernia, is of significant probative value and provides evidence against a finding of an abdominal or groin injury or disease or an inguinal hernia during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The earliest post-service evidence of a right inguinal hernia is shown in 2009, 
13 years after service separation.  See, e.g., August 2009 VA radiology report (noting an impression of fat containing right inguinal hernia with no evidence of right testicular torsion).  Considered together with the absence of abdominal or groin problems during service, the Veteran's denial of any past or current rupture or hernia on the February 1993 service report of medical history, and the evidence of no hernia at the March 1996 pre-service retirement VA examination, the absence of evidence of complaint or diagnosis of a right inguinal hernia for more than a decade after service is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).    

The Veteran, as a lay person, is competent to relate any symptoms that he experienced at any given time, including any partially observable symptoms of a hernia.  See Dorland's Illustrated Dictionary 841-844 (30th ed. 2003) (defining hernia as the protrusion of a loop or knuckle of an organ or tissue through an abnormal opening).  Also, an inguinal hernia may be a condition capable of lay diagnosis.  In this case, neither the Veteran nor the evidence suggests that an inguinal hernia was present during service.  Rather, the weight of the lay and medical evidence shows no in-service abdominal or groin injury or inguinal hernia, and no evidence of an inguinal hernia until 13 years after service.  Under these facts, the Veteran, as a lay person, is not competent to provide an opinion on the etiology of an inguinal hernia because such an opinion requires medical knowledge, to include an understanding of the various possible etiologies of an inguinal hernia that was first manifested many years after service separation.  Even if there was a competent opinion of record linking the right inguinal hernia to service, it would be based on an inaccurate factual premise of in-service injury or disease so would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  For these reasons, the Veteran's purported opinion that the current right inguinal hernia is the result of service is of no probative value.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a right inguinal hernia; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for Left Shoulder Disability

For the entire increased rating period (from March 18, 2009), the left (non-dominant or minor) shoulder disability has been rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated DC 5010-5202, for impairment of the humerus with residual traumatic arthritis.  Traumatic arthritis under DC 5010 is rated on limitation of motion of the affected part as degenerative arthritis. 

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003). 

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that the left shoulder disability is manifested by painful left arm motion approximating limited to shoulder level such that the criteria for a 20 percent rating under DC 5201 are met.  The evidence shows left shoulder flexion to 155 degrees and left shoulder abduction ranging from 135 to 150 degrees.  Thus, the Veteran was able to perform left shoulder flexion and abduction well above shoulder level, and painful motion similarly began well above shoulder level.  See VAOPGCPREC 9-98 (interpreting that joint motion effectively ends where pain of the joint begins).  Because the evidence demonstrates painful left shoulder motion limited to a noncompensable degree, an increased disability rating in excess of 10 percent under DC 5201 is not warranted for any period.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

A rating in excess of 10 percent is also not warranted under other potentially applicable diagnostic codes pertaining to the shoulder.  Under DC 5200 for ankylosis of the scapulohumeral articulation, a 20 percent rating is prescribed for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is prescribed for ankylosis of the minor scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 40 percent rating is prescribed for unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  Because the evidence shows no ankylosis of the scapulohumeral articulation, the criteria for an increased rating in excess of 10 percent under DC 5200 are not met for the entire rating period.

Under DC 5202 for other impairment of the humerus, a 20 percent rating is warranted for malunion of the minor humerus with moderate or marked deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the minor extremity with guarding of movement only at the shoulder level.  A 40 percent rating is warranted for fibrous union of the minor humerus.  A 50 percent rating is warranted for nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating is warranted for loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a.  Because the evidence shows no impairment of the humerus (i.e., recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of the humeral head) throughout the rating period, a rating in excess of 10 percent under DC 5202 is not warranted for any period.  

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is warranted for malunion of a clavicle or scapula, or nonunion without loose movement of the minor extremity.  A 20 percent rating is warranted for nonunion with loose movement or dislocation of the minor extremity.  The disability may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a.  Because the evidence shows no impairment of the clavicle or scapula at any time during the rating period, an increased rating in excess of 10 percent under DC 5203 is not warranted for any period.

Increased Rating Analysis for Right Knee Disability

For the entire increased rating period (i.e., from March 18, 2009), the right knee disability was rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5003-5259 as degenerative arthritis with residual symptoms after removal of semilunar cartilage.  Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  Because the Veteran is already in receipt of the maximum 10 percent rating under DC 5259 for the right knee disability, the Board will consider whether a higher rating is available under other potentially applicable diagnostic codes pertaining to the knee.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2016). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the right knee disability more closely approximate the criteria for a higher rating under DC 5260 or DC 5261 for any period.  The evidence shows that, during the rating period, right knee flexion ranged from 100 to 115 degrees, and right knee extension was at 0 degrees, including after consideration of Deluca factors (at 38 C.F.R. §§ 4.40, 4.45, 4.59).  Because right knee flexion and right knee extension are each limited to a noncompensable degree, the Board finds that a rating in excess of 10 percent, to include separate ratings based on limitation of flexion and limitation of extension, is not warranted under DC 5260 or DC 5261 for any of the rating period.  VAOPGCPREC 9-04.  

The Board next finds that a rating in excess of 10 percent, to include a separate rating, is not warranted under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because the Veteran has had a stable right knee throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

DC 5258 allows for a higher (single and maximum) potential 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  Because the evidence shows no dislocation of semilunar cartilage in the right knee, DC 5258 does not apply.

DC 5256 allows for higher potential ratings (with a maximum 60 percent rating) for ankylosis.  The evidence shows no right knee ankylosis; therefore, DC 5256 does not apply.  DC 5262 for impairment of the tibia and fibula allows for higher potential ratings (with a maximum of 40 percent) for malunion of the tibia/fibula; however, DC 5262 does not apply as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  
	
Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted.  Range of motion testing conducted at the VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence of record does not reflect that the right knee disability was manifested by genu recurvatum for any period, Diagnostic Code 5263 does not apply.

Increased Rating Analysis for Forehead Scar Disability

For the entire increased rating period (i.e., from March 18, 2009), the service-connected forehead scar disability is rated at 30 percent under the criteria found at 38 C.F.R. § 4.118, DC 7800.  DC 7800 provides ratings for disfigurement of the head, face, or neck.  Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters). 

A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (2015).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a 50 percent rating under DC 7800 for the forehead scar disability are met for the entire rating period.  The May 2010 VA examination report notes that the forehead scar measures 6 centimeters in width and 4 centimeters in length and covers a total area of less than 39 square centimeters; however, the April 2013 and September 2015 VA examination reports note that the forehead scar measures 11 centimeters in width and 4 centimeters in length and covers a total area of approximately 44 square centimeters.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the forehead scar measures approximately 11 centimeters by 4 centimeters and covers approximately 44 square centimeters.  

Because the forehead scar disability has been manifested by a width of at least one-quarter inch (0.6 centimeters), the surface contour of the scar was elevated or depressed on palpation, the scar is adherent to underlying tissue, and hyperpigmented skin covers an area exceeding six square inches (or 39 square centimeters), the Board finds that four characteristics of disfigurement were demonstrated throughout the rating period, which is consistent with a 50 percent rating under DC 7800.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent rating under 
DC 7800 are met for the entire increased rating period.     

An increased rating in excess of 50 percent is not warranted under DC 7800 for any period.  Throughout the rating period, the forehead scar disability has not been manifested by visible or palpable tissue loss and gross distortion of three or more features or paired sets of features, and has not been manifested by six or more characteristics of disfigurement.  Rather, the forehead scar disability was manifested by visible or palpable tissue loss and gross distortion of one feature (i.e., the forehead) and was manifested by four characteristics of disfigurement.  The evidence shows no scar that is 5 or more inches (or 13 or more centimeters) in length, no abnormal skin texture in an area exceeding six square inches, no underlying soft tissue missing in an area exceeding six square inches, and no skin indurated and inflexible in an area exceeding six square inches; therefore, the remaining four characteristics of disfigurement for rating purposes under 38 C.F.R. § 4.118 were not demonstrated.  For these reasons, an increased rating in excess of 50 percent under DC 7800 are not met or approximated for the entire rating period.  

Increased Rating Analysis for Painful Forehead Scar

For the entire increased rating period (from March 18, 2009), there is a separate 
10 percent rating for the painful forehead scar under the criteria found at 38 C.F.R 
§ 4.118, DC 7804 for painful or unstable scars.  Disabling effects other than disfigurement associated with an individual scar of the head, face, or neck such as pain in this case, are to be separately rated under the appropriate diagnostic code (and combined with the rating under DC 7800 after applying the combined ratings table under 38 C.F.R. § 4.25).  See 38 C.F.R. § 4.118, DC 7800, Note (4). 

Under DC 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the criteria for an increased 20 percent rating under DC 7804 for the painful forehead scar is warranted for the entire period.  Throughout the rating period, the evidence shows one painful forehead scar, which is consistent with the 10 percent schedular criteria under DC 7804.  The April 2013 VA examination report notes that the forehead scar was also unstable.  Note (2) under DC 7804 instructs that 10 percent is to be added to the rating when there is evidence of an unstable and painful scar.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating under DC 7804 for a painful and unstable forehead scar have been met for the entire increased rating period.  Because the evidence does not show three or more scars that are painful or unstable, the criteria for an increased rating in excess of 20 percent under DC 7804 are not met or approximated for any period.     

A rating in excess of 20 percent under other potentially applicable diagnostic codes pertaining to scars is also not warranted.  DC 7801 rates scars other than on the head, face, or neck that are deep or cause limited motion, and does not apply in this case because the location of the disability is on the Veteran's head.  38 C.F.R. 
§ 4.118.  DC 7802 rates superficial and nonlinear scars not of the head, face, or neck that do not cause limited motion and cover an area or areas of 144 square inches (929 square centimeters) or greater, and does not apply in this case because the location of the disability is on the Veteran's head, and the forehead scar is deep.  DC 7803 rates superficial and unstable scars, and does not apply in this case because the forehead scar is neither superficial nor unstable. 

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptoms and functional impairment for the forehead scar disabilities are specifically contemplated by the schedular rating criteria and are already encompassed by the 50 percent rating under DC 7800 and the 20 percent rating under DC 7804 for the entire rating period; therefore, no referral for extraschedular consideration is required.  The schedular criteria for rating scar disabilities reasonably describe all symptoms and functional impairment associated with the scar disabilities, to include painful scars, scars covering a certain surface area (i.e., of a certain size), and various characteristics of facial disfigurement.  Throughout the rating period, the evidence shows one painful and unstable forehead scar measuring approximately 11 centimeters by 4 centimeters and covering approximately 44 square centimeters, visible or palpable tissue loss and gross distortion of the forehead, and the following four characteristics of disfigurement: (1) a width of at least one-quarter inch (0.6 centimeters), (2) the surface contour of the scar elevated or depressed on palpation, (3) mildly adherent scar, and (4) hyperpigmented skin covering an area exceeding six square inches (or 39 square centimeters).  There is no symptomatology and/or functional impairment that are not considered by the schedular rating criteria.  The 20 percent schedular under DC 7804 rating contemplates the pain and instability associated with the forehead scar, and the 50 percent rating under DC 7800 contemplates the disfigurement associated with the forehead scar.  Thus, the schedular rating criteria fully contemplate all the symptoms and functional impairment related to the forehead scar disabilities.

The Board does not find any symptoms or functional impairment of the left shoulder disability that are not already encompassed by the schedular 10 percent rating under hyphenated DC 5202-5010.  For the entire rating period from March 18, 2009, forward, the left shoulder disability was manifested by painful left shoulder arthritis with forward flexion to 155 degrees and abduction ranging from 135 to 150 degrees (i.e., to a noncompensable degree), and no ankylosis, impairment of the clavicle or scapula, or impairment of the humerus with recurrent dislocation or malunion.  These manifestations, which include consideration of Deluca factors, are contemplated by the 10 percent rating under DC hyphenated 5202-5010 for the entire rating period.  The schedular criteria for shoulder and arm (i.e., DCs 5200 to 5203) contemplate various symptoms of shoulder disability resulting in functional impairment, to include limitation of arm motion.  The rating schedule, which was designed as a guide for evaluating the average impairment in earning capacity as a result of disability, provides a 10 percent rating for the degree of impairment demonstrated by the Veteran (i.e., arthritis with painful left arm motion that is limited to a noncompensable degree).  Thus, the symptoms and functional impairment related to the left shoulder disability are adequately compensated by the 10 percent disability rating under hyphenated DC 5202-5010. For these reasons, the Board finds that the schedular criteria are not inadequate to rate the left shoulder disability, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.

The symptoms and functional impairment of the right knee disability are fully encompassed by the 10 percent ratings under DC 5003-5259.  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the knee disabilities.  For the entire rating period from March 18, 2009, the right knee disability was manifested by painful right knee arthritis with flexion limited to 100 degrees, and right knee extension was at 0 degrees (i.e., to a noncompensable degree), without ankylosis, instability, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

The schedular rating criteria specifically provide rating for limitation of motion due to painful arthritis (Diagnostic Codes 5010 and 5003, 38 C.F.R. § 4.59), contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness 
 (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Furthermore, the 10 percent schedular rating under DC 5003-5259 contemplates painful, noncompensable limitation of knee motion with residual symptoms after removal of semilunar cartilage.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the right knee symptoms and related functional impairment are fully contemplated by the schedular rating criteria, which incorporate functional impairment due to various orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the knee disability, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1).   


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a bilateral foot disorder is denied.

Service connection for bilateral ulnar neuropathy, to include bilateral CTS, is granted.

Service connection for a bilateral eye disorder is denied.

Service connection for right inguinal hernia is denied.

An increased rating in excess of 10 percent for traumatic arthritis of the left shoulder for the entire rating period is denied.

An increased rating in excess of 10 percent for right knee degenerative joint disease with removal of semilunar cartilage for the entire rating period is denied.  

An increased rating of 50 percent for the forehead scar for the entire rating period is granted.

An increased rating of 20 percent for the painful and unstable forehead scar for the entire rating period is granted.  


REMAND

Increased Ratings for Left Knee and Lumbar Spine Disabilities

The issues involving increased ratings for the left knee and lumbar spine disabilities are remanded for further VA examination.  The May 2010 and September 2015 VA examinations of the left knee and lumbar spine disabilities were inadequate for rating purposes because the examiner did not report the degree at which pain began during range of motion.  Because the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202 (1995), must be considered when rating the left knee and lumbar spine disabilities, a remand for another VA examination is warranted.  Because the Veteran asserted that he was unemployable primarily due to the left knee and lumbar spine disabilities, and the ordered development may affect the outcome of the TDIU appeal, the issue of a TDIU from March 18, 2009 to August 13, 2012 is also remanded.   

Accordingly, the issues of entitlement to: (1) an increased rating in excess of 20 percent for osteoarthritis of the left knee and lumbosacral spine from March 18, 2009 to September 28, 2015; (2) an increased rating in excess of 20 percent for intervertebral disc syndrome and degenerative arthritis of the lumbar spine from September 28, 2015; (3) an increased rating in excess of 10 percent for left knee arthritis from September 28, 2015; and (4) a TDIU from March 18, 2009 to August 13, 2012 are REMANDED for the following actions:

1.  Schedule an appropriate VA examination to assess the current nature and severity of the left knee and lumbar spine disabilities.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and functional impairment that are attributable to the service-connected left knee and lumbar spine disabilities.  The examiner should report the point at which pain begins (in terms of degrees) during range of motion testing and comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also comment on the extent of any functional impairment due to the left knee and lumbar spine disabilities and how that impairment has impacted employability and daily life since March 2009.

2.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


